Supreme Court of Florida
                                    ____________

                                   No. SC14-2229
                                   ____________

                            JERMAINE D. ENGLISH,
                                 Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                   [May 12, 2016]

LABARGA, C.J.

      Jermaine English seeks review of the decision of the Fifth District Court of

Appeal in State v. English, 148 So. 3d 529 (Fla. 5th DCA 2014), on the ground that

it expressly and directly conflicts with a decision of another district court of

appeal, Harris v. State, 11 So. 3d 462 (Fla. 2d DCA 2009), on a question of law.

Specifically, the district courts reached conflicting decisions on what constitutes an

obstruction to a license plate in violation of section 316.605(1), Florida Statutes

(2013), and whether the statute creates a distinction between obscuring matter that

is on or is external to the license plate. We have jurisdiction. See art. V, § 3(b)(3),

Fla. Const. We conclude that the plain language of section 316.605(1) is clear and
unambiguous, and requires that a license plate be plainly visible and legible at all

times without regard to whether the obscuring matter is on or external to the plate.

Accordingly, we approve the Fifth District’s decision in English and disapprove

the Second District’s decision in Harris.

                FACTS AND PROCEDURAL BACKGROUND

      This case arose from a traffic stop conducted pursuant to a violation of

section 316.605(1), Florida Statutes, which in relevant part, provides as follows:

             Every vehicle, at all times while driven, stopped, or parked
      upon any highways, roads, or streets of this state shall, . . . display the
      license plate . . . in such manner as to prevent the plates from
      swinging, and all letters, numerals, printing, writing, and other
      identification marks upon the plates regarding the word “Florida,” the
      registration decal, and the alphanumeric designation shall be clear and
      distinct and free from defacement, mutilation, grease, and other
      obscuring matter, so that they will be plainly visible and legible at all
      times 100 feet from the rear or front. . . . A violation of this
      subsection is a noncriminal traffic infraction, punishable as a
      nonmoving violation as provided in chapter 318.

      The underlying facts of this case were succinctly set forth by the Fifth

District in English:

             The facts are not in dispute. English was stopped by two
      Orlando police officers after they noticed that the tag light on the
      vehicle that he was driving, along with its attached wires, was hanging
      down in front of the license plate, obstructing the officers’ view of the
      plate and rendering at least one letter on it unreadable. The tag
      became readable, only momentarily, when the vehicle turned and
      caused the wires to shift. However, after the turn, when the wires
      shifted back, the view of the tag was obstructed again.




                                         -2-
English, 148 So. 3d at 529. A seizure of evidence during the course of the traffic

stop resulted in criminal charges against English, and he moved to suppress the

evidence in the trial court on the grounds that the stop was invalid. The trial court

granted the motion to suppress, concluding that English did not violate the statute

and there was no basis for the traffic stop.

      On appeal, the Fifth District reversed the trial court’s order and held that a

plain reading of section 316.605(1) requires the alphanumeric designation on the

license plate to be plainly visible and legible at all times 100 feet from the rear. Id.

at 530. In determining that English’s hanging tag light constituted a violation of

the statute, the district court did not distinguish between obscuring matter that was

on or external to the license plate. The district court concluded that a tag light,

along with its attached wires, hanging down in front of the license plate, rendering

at least one letter on the plate unreadable, obscured the plate such that it was not

plainly visible and legible at all times to the police officers. Id. at 529-30. Thus,

the Fifth District concluded that the officers made a proper stop and that evidence

from the stop should not have been suppressed. English subsequently sought

review in this Court, alleging express and direct conflict with the Second District’s

decision in Harris, 11 So. 3d 462. English contends that the Fifth District should

have followed the reasoning set forth in Harris to conclude that a hanging tag light




                                          -3-
did not constitute the type of obscuring matter contemplated by section 316.605(1)

because the tag light was external to the license plate, not on it.

                                     ANALYSIS

                                 Standard of Review

      The conflict in the present case involves the interpretation of section

316.605(1), Florida Statutes, which is a purely legal matter subject to de novo

review. See Kasischke v. State, 991 So. 2d 803, 807 (Fla. 2008). “When

construing a statute, this Court attempts to give effect to the Legislature’s intent,

looking first to the actual language used in the statute and its plain meaning.”

Trinidad v. Fla. Peninsula Ins. Co., 121 So. 3d 433, 439 (Fla. 2013). When the

statutory language is clear or unambiguous, this Court need not look behind the

statute’s plain language or employ principles of statutory construction to determine

legislative intent. See id.; Daniels v. Fla. Dep’t of Health, 898 So. 2d 61, 64 (Fla.

2005). In such an instance, the statute’s plain and ordinary meaning must control

unless that meaning leads to a result that is unreasonable or clearly contrary to

legislative intent. See Polite v. State, 973 So. 2d 1107, 1111 (Fla. 2007); State v.

Burris, 875 So. 2d 408, 410 (Fla. 2004). When the statutory language is unclear or

ambiguous, this Court applies rules of statutory construction to discern legislative

intent. See Polite, 973 So. 2d at 1111.




                                          -4-
                           Licensing of Vehicles Statute

      The present conflict turns on whether a hanging tag light obscures a license

plate in violation of section 316.605(1). English argues that the Fifth District’s

decision, which did not examine the phrase “other obscuring matter,” conflicts

with the Second District’s decision in Harris. In Harris, the defendant appealed

convictions for charges based on evidence found during a traffic stop. The trial

court denied the defendant’s motion to suppress evidence based on the officers’

testimony that a trailer hitch partially obscured the license plate such that they were

unable to read the letters from thirty to fifty feet behind the vehicle. Harris, 11 So.
3d at 463. On appeal, the Second District reversed the trial court, holding that

obstruction by a trailer hitch did not violate section 316.605(1). Id. at 464. The

district court determined that “[t]he only language in the statute that would apply to

the case at bar is the phrase ‘other obscuring matter,’ ” and concluded that pursuant

to the canon of ejusdem generis, “where general words follow the enumeration of

particular classes of things, the general words will be construed as applying only to

things of the same general class as those enumerated.” Id. at 463 (citing Black’s

Law Dictionary 514 (6th ed. 1990)). The district court explained that the canon of

ejusdem generis limited “obscuring matter” to “grease, grime, or some other

material placed over the plate,” concluding that matters external to the plate were

not the type of obstructions contemplated by the statute. Id. In contrast, the Fifth


                                         -5-
District in English did not attempt to distinguish among matter that was on or

external to the license plate, but declared that under the plain language of the

statute, English was not in compliance with the statute when his license plate was

obscured by a hanging tag light. We agree.

      The plain language of section 316.605(1) provides that “the alphanumeric

designation shall be clear and distinct and free from defacement, mutilation,

grease, and other obscuring matter, so that they will be plainly visible and legible

at all times 100 feet from the rear or front.” While canons of statutory construction

may be appropriately applied to determine legislative intent when a statute is

unclear, we conclude that the language of section 316.605(1) is clear and

unambiguous. Accordingly, this Court need only consider the actual language of

the statute and need not resort to canons of statutory construction to effectuate the

intent of the Legislature. Additionally, there is no need to consider the meaning of

an isolated phrase in the statutory provision when the actual language of the

statute, taken as a whole, clearly expresses the intent of the Legislature. See

Acosta v. Richter, 671 So. 2d 149, 153-54 (Fla. 1996) (“[A] statute should be

interpreted to give effect to every clause in it, and to accord meaning and harmony

to all of its parts. Likewise, statutory phrases are not to be read in isolation, but

rather within the context of the entire section.”) (internal citations omitted).




                                          -6-
      The plain language of section 316.605(1) requires that a license plate be

“clear and distinct” and “free from defacement, mutilation, grease, and other

obscuring matter”; it does not suggest that matter external to the license plate may

constitute a permissible obstruction under the statute. Therefore, we hold that

section 316.605(1) does not distinguish between obscuring matter that is on or

external to the license plate. Accordingly, we conclude that a tag light, hanging

down in front of a license plate, obscuring its alphanumeric designation, constitutes

a violation of section 316.605(1).

      For these reasons, we approve the decision of the Fifth District in English

and disapprove the decision of the Second District in Harris.

      It is so ordered.

LEWIS, QUINCE, CANADY, and POLSTON, JJ., concur.
PERRY, J., dissents with an opinion, in which PARIENTE, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

PERRY, J., dissenting.

      Because I would conclude that section 316.605(1), Florida Statutes, is

ambiguous, I respectfully dissent.

      There are at least two reasonable constructions of the phrase “obscuring

matter” within the statute: (1) the construction endorsed by the Second District that

a hanging tag light does not constitute the type of obscuring matter contemplated


                                        -7-
by the statute because the tag light was external to the license plate, not on it; and

(2) the construction endorsed by the Fifth District that a hanging tag light

constitutes obscuring matter under the statute because the tag light and its wires

obscured the plate such that the plate was not plainly visible and legible at all times

because at least one letter on the plate was unreadable. Because there is more than

one interpretation of the statute, it can hardly be concluded that the statutory

language is clear and unambiguous. See Bush v. Holmes, 919 So. 3d 392, 408

(Fla. 2006) (“Ambiguity suggests that reasonable persons can find different

meanings in the same language.”).

      Accordingly, in construing the meaning of “obscuring matter,” the canon of

construction known as ejusdem generis is instructive. Under this canon, “when a

general phrase follows a list of specifics, the general phrase will be interpreted to

include only items of the same type as those listed.” State v. Hearns, 961 So. 2d
211, 219 (Fla. 2007). The types of obscuring matter enumerated in section

316.605(1) include defacement, mutilation, and grease. § 316.605, Fla. Stat.




                                         -8-
(2015). Contrary to the majority’s statement that the statute does not distinguish

among the types of obscuring matters, defacement,1 mutilation,2 and



       1. See Blacks Law Dictionary 504 (10th ed. 2014) (defining “deface” as
“[t]o mar or destroy (a written instrument, signature, or inscription) by obliteration,
erasure, or superinscription.”); Webster’s Third New International Dictionary 590
(1976) (defining “deface” as “to destroy or mar the face or external appearance of:
injure, spoil, or mar by effacing important features or portions of”); see also In re
Nicholas Y., 85 Cal. App. 4th 941, 942 (Cal. Ct. App. 2000) (Writing with marker
pen on glass window of a projection booth of a motion picture theater constituted
“defacing.”); Commonwealth v. DiPietro, 604 N.E.2d 1344, 1345-1346 (Mass.
App. Ct. 1992) (Defendant “defaced” or “marred” religious temple by throwing
eggs against outside wall); State v. Kasnett, 297 N.E.2d 537, 540 (Ohio 1973)
(holding that the words “defile,” “deface,” and “cast contempt upon,” in flag
mutilation statute when read in association with the specific words “mutilate, burn
destroy,” and “trample upon,” denote a legislative intent to proscribe only
contemptuous physical acts of destruction, mutilation, defilement, or defacement
of the flag of the United States); Joyce v. United States, 454 F.2d 971, 976 (D.C.
Cir. 1971) (tearing the flag constitutes a “defacing” within the meaning of statute
prohibiting desecration of the flag); People v. Brumley, 51 Cal. Rptr. 131, 134
(Cal. Ct. App. 5th 1966) (holding that to “deface” does not necessarily mean to
obliterate and “alter” does not mean to change beyond recognition within statute
prohibiting altering or defacing a brand or mark on an animal with intent to steal or
prevent identification by true owner).
       2. See Merriam-Webster’s Collegiate Dictionary 820 (11th ed. 2003)
(defining “mutilate” as “to cut up or alter radically so as to make imperfect”);
Blacks Law Dictionary 1178 (10th ed. 2014) (defining “mutilation” as “[t]he act or
an instance of rendering a document legally ineffective by subtracting or altering—
but not completely destroying—an essential part through cutting, tearing, burning,
or erasing”); see also State v. Thompson, 43 S.W.3d 516, 525 (Tenn. Crim. App.
2000) (defining “mutilation” as also meaning “to cut up or to alter radically so as
to make imperfect”); State v. Stout, 958 S.W.2d 32, 34 (Mo. App. E.D. 1997)
(defining “mutilation,” as used in animal abuse statute, as “encompass[ing] any
severe injury that results in the cutting off or removal of an essential part of a
person or thing and impairs its completeness, beauty, or function”); Dinkens v.
City of Aberdeen, 42 So. 2d 744, 744 (Miss. 1949) (defining “mutilation” as
“ordinarily import[ing] the rending of a document imperfect by subtracting from it

                                         -9-
grease3 all imply physical alterations to a license plate. Thus, “obscuring matter”

can only logically refer to matter that physically affects the license plate and not

matter that is external to the license plate and temporarily obscures part of the

license plate such as the hanging tail light and attached wires in this case.

      I agree with the majority that statutory phrases must be read within the

context of the entire section. Read together, it is clear that the phrase “defacement,

mutilation, grease, and other obscuring matter” qualifies the phrase “so that [a

license plate] will be plainly visible and legible at all times.” Therefore, through

the lens of ejusdem generis and common sense, the Legislature intended to prevent

motorists from physically altering or obscuring the license plate in order to allow it

to be plainly visible and legible at all times. It does not follow that various

external objects be included into the same category as “obscuring matter.”



some essential part, as by cutting, tearing, burning, or erasure but without totally
destroying it”); Tinsley v. Carwile, 10 N.E.2d 597, 600 (Ind. 1937) (defining
“mutilate” as something less than total destruction, and recognizing that the
word—as generally used by law writers and by judges—means to render
imperfect).
       3. See Webster’s Third New International Dictionary 994 (1976) (defining
“grease” as “oily matter or a thick oily or buttery preparation esp. when not fine or
pure: a thick lubricant (as petroleum oil thickened with a metallic soap). “Grease”
refers to matter which may be either intentionally placed over a license plate to
obscure its reading or may simply accumulate over time due to the nature of a
person’s work or lifestyle. “Grease” aligns with the definitions of “deface” and
“mutilate” in that all three are ways in which a license plate can be rendered
unreadable by a physical alteration to the license plate itself.


                                         - 10 -
Therefore, I disagree with the majority that the language of the statute does not

distinguish among the types of obscuring matter.

        Under the majority’s view, the licensing statute could lead to potentially

outrageous results. For example, families and avid bikers who utilize rear bike

racks will now be guilty of unlawful activity if any part of the bicycle or bicycle

rack—or the nylon straps which are used to secure the bike to the rack—covers the

license plate. The possibilities under which law enforcement may now detain

drivers under this statute are limited only by the imagination, potentially placing in

the hands of law enforcement unfettered discretion to enforce the statute.

        Law enforcement no doubt must have the ability to clearly read a license

plate in order to properly carry out their duties. However, there must be a balance

in order to prevent uncontrolled discretion to the individual law enforcement

officer who makes the determination of whether a crime has been committed.

After all, one could conjure several forms of “matter” which may temporarily

obscure a license plate, only to subsequently disappear. Regardless, a violation of

the statute has occurred and may now serve as a pretext for an otherwise invalid

stop.

        If the Legislature intended to include any conceivable type of matter which

could potentially obscure a license plate, it could have stated simply that license

plates “shall be clear and distinct and free from all obscuring matter” rather than


                                         - 11 -
providing an exhaustive list.4 Thus, the omission of external matter which may

inadvertently obscure the face of a license plate from the list of enumerated

“obscuring matter” lends further support to the conclusion that a hanging tag light,

along with its attached wires, that causes one letter of a license plate to be

unreadable, is not “obscuring matter” under the statute.

      Because the statute is not clear and unambiguous, I would rely primarily on

the principle that when a general phrase follows a list of specifics, the general

phrase should be interpreted to include only items of the same type as those

specifically listed. Thus, I disagree with the majority that “obscuring matter”

includes all matter, regardless of whether it is on or is external to a license plate,

and would adopt the reasoning of the Second District in Harris v. State, 11 So. 3d
462 (Fla. 2d DCA 2009).

PARIENTE, J., concurs.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Fifth District - Case No. 5D13-3398

      (Orange County)

        4. Review of the legislative history shows that the section of the statute at
issue in this case has remained unchanged since its enactment in 1957 under the
Florida Model Traffic Ordinance. See Ch. 57-333, Laws of Fla. (1957).
Unfortunately, legislative analyses are largely unavailable prior to 1968; therefore,
it will likely remain unknown as to what the Legislature intended by the phrase
“other obscuring matter.”


                                         - 12 -
James S. Purdy, Public Defender, and Nancy Jean Ryan, Assistant Public
Defender, Seventh Judicial Circuit, Daytona Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Wesley Harold Heidt,
Bureau Chief, and Andrea Karyn Totten, Assistant Attorney General, Daytona
Beach, Florida,

      for Respondent




                                     - 13 -